            Case 1:18-cv-00934-SCY Document 43 Filed 08/13/20 Page 1 of 7



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

TIMOTHY TORRENCE,

                Plaintiff,

       v.                                                             Civ. No. 18-934 SCY

ANDREW SAUL, Commissioner of Social
Security,1

                Defendant.

                             MEMORANDUM OPINION AND ORDER2

       THIS MATTER is before the Court on Plaintiff’s Opposed Motion For Attorney Fees

Pursuant To Equal Access To Justice Act (Doc. 39). Plaintiff seeks attorney’s fees in the amount

of $7,792.80 and costs in the amount of $400. The Commissioner of the Social Security

Administration filed a response in opposition (Doc. 40), and Plaintiff filed a reply (Doc. 41).

Having reviewed the briefing, the record, and the relevant law, the Court grants the motion for

EAJA fees.

       Attorney’s fees are required under the EAJA if “(1) plaintiff is a ‘prevailing party’; (2)

the position of the United States was not ‘substantially justified’; and (3) there are no special

circumstances that make an award of fees unjust.” Hackett v. Barnhart, 475 F.3d 1166, 1172

(10th Cir. 2007) (quoting 28 U.S.C. § 2412(d)(1)(A)). In this case, the Commissioner does not

contest elements one or three, and argues only that his position was substantially justified. His


1
 Andrew Saul was sworn in as Commissioner of the Social Security Administration on June 17,
2019 and is automatically substituted as a party pursuant to Federal Rule of Civil Procedure
25(d).
2
 Pursuant to 28 U.S.C. § 636(c), the parties consented to the undersigned to conduct any or all
proceedings and to enter an order of judgment. Doc. 20.
          Case 1:18-cv-00934-SCY Document 43 Filed 08/13/20 Page 2 of 7



“position” refers to both the Commissioner’s position in the federal civil case and the agency’s

actions at the administrative level. 28 U.S.C. § 2412(d)(2)(D).

        The Commissioner bears the burden of showing that his position was substantially

justified. Hackett, 475 F.3d at 1172. “The test for substantial justification in this circuit is one of

reasonableness in law and fact.” Id. (quotation marks omitted). “[T]he government’s position

must be ‘justified to a degree that could satisfy a reasonable person.’” Id. (quoting Pierce v.

Underwood, 487 U.S. 552, 565 (1988)). “The government’s position can be justified even though

it is not correct.” Id. (quotation omitted). In particular, “[w]hen an area of law is ‘unclear or in

flux, it is more likely that the government’s position will be substantially justified.’” Cherry v.

Barnhart, 125 F. App’x 913, 916 (10th Cir. 2005) (quoting Martinez v. Sec’y of Health &

Human Servs., 815 F.2d 1381, 1383 (10th Cir. 1987)). “In determining whether the

government’s position was reasonable, the trial judge must make a separate review of the

government’s position to determine whether it was substantially justified.” Hadden v. Bowen,

851 F.2d 1266, 1267 (10th Cir. 1988). “The government’s success or failure on the merits at each

level may be evidence of whether its position was substantially justified, but that success or

failure alone is not determinative of the issue.” Id. When the agency’s legal theories are

inconsistent with the correct governing legal standard, the Commissioner cannot show that his

position was substantially justified. Gatson v. Bowen, 854 F.2d 379, 380-81 (10th Cir. 1988).

        Plaintiff raised two issues for review in his motion to remand: (1) ALJ Richter failed to

follow the Appeals Council’s instructions to evaluate the VA’s disability rating, Doc. 30 at 21-

22; (2) and ALJ Richter erred by failing to consider the opinion of his treating physician, Dr.

Tarr, that Mr. Torrence’s substance abuse was not material because Mr. Torrence would still

suffer from debilitating anxiety and depression even if he stopped drinking, id. at 22-23. The




                                                   2
          Case 1:18-cv-00934-SCY Document 43 Filed 08/13/20 Page 3 of 7



Court ultimately only considered Plaintiff’s second argument and remanded on that basis. Doc.

37 at 7. The Court agreed that the ALJ was required, but failed, to evaluate all of the medical

opinions in the record that could have an effect on the RFC, including Dr. Tarr’s opinion on

materiality. Id.

        The factual and procedural history of this application for benefits was slightly

complicated. Doc. 37 at 2-3, 7. In relevant part, the ALJ found that Mr. Torrence engaged in

alcohol and substance abuse through April 2009. AR 1224. The ALJ’s decision evaluated three

different periods of time: (1) between October 15, 2007 and April 2009, Mr. Torrence’s mental

symptoms were disabling, but Mr. Torrence’s substance abuse was a contributing factor material

to the determination of disability, and absent the substance abuse he would not have been

disabled; (2) between May 2009 to February 2017, the ALJ found Mr. Torrence was sober and

not disabled under the Act; and (3) beginning in February 2017, the ALJ found that Mr.

Torrence’s age category changed and he became disabled under the grids. AR 1220-44.

        In his motion to remand, Plaintiff argued that the ALJ failed to discuss or weigh an

opinion from his treating physician, Dr. Tarr, in August 2009 on the very issue the ALJ

adjudicated: that Mr. Torrence would still suffer disabling anxiety and depression even if he

stopped drinking. In response, the Commissioner confessed error: the ALJ’s failure to discuss or

acknowledge this opinion was error. Doc. 34 at 9.

        Given its appropriate confession of error, the Commissioner defended the ALJ’s decision

on the basis of harmless error. Because Dr. Tarr’s opinion was issued in August 2009, the

Commissioner argued, it relates to the adjudicated period of May 2009 to February 2017, when

the ALJ found that Mr. Torrence was not experiencing substance abuse. Doc. 34 at 9. It follows

logically, the Commissioner argued, that an opinion on the materiality of substance abuse is not




                                                 3
         Case 1:18-cv-00934-SCY Document 43 Filed 08/13/20 Page 4 of 7



relevant to an RFC for a period during which there was no substance abuse. Id. The Court

ultimately rejected the Commissioner’s harmless error argument, noting:

       In his August 2009 opinion, Dr. Tarr opined that Mr. Torrence would still have
       mental impairments if he stopped drinking. AR 200. It would have been
       nonsensical for Dr. Tarr to issue such an opinion if Dr. Tarr’s report only
       addressed, as the Commissioner argues, the period after which Mr. Torrence had
       stopped drinking. To accept the Commissioner’s argument, the Court would have
       to impute facially illogical opinions to Dr. Tarr as a matter of “clearly
       established” fact.

Doc. 37 at 13. Although the Court rejected the Commissioner’s argument, it acknowledged a

reasonable factfinder could adopt the Commissioner’s position. Further, the Court noted its

agreement “that, if Dr. Tarr’s August 2009 opinion related only to a period during which Mr.

Torrence was sober, the portion of that opinion that addressed the materiality of Mr. Torrence’s

substance abuse would be irrelevant,” and “Dr. Tarr’s August 2009 opinion, on its face, does not

specify its temporal applicability.” Doc. 37 at 12-13.

       The Court continues to find that reasonable factfinders could go either way on the issue

of whether Dr. Tarr’s opinion related to the period of non-sobriety between October 15, 2007

and April 2009 adjudicated by the ALJ. Thus, the Court takes no issue with this portion of the

Commissioner’s argument. Instead, the greater concern relates to the Commissioner’s failure to

cite to the correct legal standard. This is because, under binding Tenth Circuit precedent, when

the agency’s legal theories are inconsistent with the correct governing legal standard, the

Commissioner cannot show that his position was substantially justified. Gatson v. Bowen, 854

F.2d 379, 380-81 (10th Cir. 1988).

       Harmless error only applies if no reasonable factfinder could disagree with the

Commissioner’s position. The law is well established on this point. See Allen v. Barnhart, 357

F.3d 1140, 1145 (10th Cir. 2004) (harmless error is applicable only when “we could confidently

say that no reasonable administrative factfinder, following the correct analysis, could have


                                                 4
         Case 1:18-cv-00934-SCY Document 43 Filed 08/13/20 Page 5 of 7



resolved [a] factual matter in any other way,” or when “the missing fact was clearly established

in the record”); Hackett, 475 F.3d at 1174-75 (an entirely new rationale for affirmance on

grounds different from those previously considered by the ALJ is not a true harmless error

argument). In its Response to Plaintiff’s Motion to Remand, the Commissioner never

acknowledged this standard. See generally Doc. 34. And, in its present Response to Plaintiff’s

Motion for Attorney’s Fees, the Commissioner argues “[t]his lack of a specified time period, in

combination with the fact that Dr. Tarr only began treating Plaintiff in June 2009, could lead a

reasonable mind to believe that Dr. Tarr’s August 2009 opinion did not relate back to before

April 2009.” Doc. 40 at 6 (emphasis added). This is the wrong legal standard.

       In deciding Plaintiff’s Motion for Attorney’s fees, the Court focuses not on the argument

the Commissioner made in its Response to Plaintiff’s Motion for Remand but, rather, on the

legal standard the Commissioner used in making that argument. Harmless error only exists if no

reasonable administrative factfinder, following the correct analysis, could have resolved the

factual matter any other way. But it appears the Commissioner based his harmless error

argument on the notion that an error is harmless if a reasonable administrative factfinder,

following the correct analysis, could have resolved the factual matter in the Commissioner’s

favor. Although the difference between these standards in terms of letters used is slight, the

difference in terms of impact is large. Asking whether no reasonable administrative fact finder

would disagree with the Commissioner is very different than asking whether there exists a

reasonable administrative factfinder who would agree with the Commissioner.

       In sum, the Court agrees with the Commissioner that a reasonable factfinder could decide

that Dr. Tarr’s August 2009 opinion did not relate to a time period that had closed before Dr.

Tarr ever saw or treated Plaintiff (between October 15, 2007 and April 2009). The Court further




                                                 5
          Case 1:18-cv-00934-SCY Document 43 Filed 08/13/20 Page 6 of 7



agrees that fee shifting under the EAJA is not appropriate when the Commissioner, even if he

loses, took a reasonable position in challenging a claimant’s motion for remand. The Court

further understands that when the Commissioner used the term “reasonable” in its Response to

Plaintiff’s Motion for Attorney’s Fees, he was often referring to the reasonableness of the

Commissioner’s position, not the reasonableness of the ALJ. But this is part of the problem; the

Commissioner needed to, but did not, set forth the correct standard for harmless error. By failing

to do this, under Tenth Circuit precedent, the Commissioner acted unreasonably. When the

Commissioner relies on an incorrect legal standard, the Tenth Circuit mandates fee shifting.

Here, the Commissioner did not cite the correct legal standard, intimates that a different legal

standard applies and, as a result, has failed to meet his burden to establish that his position was

substantially justified.

        The Commissioner does not challenge the amount of attorney’s fees requested by the

Plaintiff. The Court finds the amount reasonable. The Court agrees with Plaintiff that 38.20

hours is reasonable, and efficient, for disability appeals. A reasonable hourly EAJA fee for work

performed in 2019 is $204/hour. Thus, Plaintiff is entitled to an award in the amount of

$7,792.80 and costs in the amount of $400.00.

                                          CONCLUSION

        Mr. Torrence’s Opposed Motion For Attorney Fees Pursuant To Equal Access To Justice

Act, Doc. 39, is GRANTED.

        THE COURT HEREBY ORDERS that attorney’s fees be, and hereby are, awarded under

the EAJA, payable to Plaintiff but mailed to her attorney in the amount of $7,792.80. See Astrue

v. Ratliff, 560 U.S. 586 (2010) (EAJA fees are paid to the prevailing party, not the attorney).




                                                  6
          Case 1:18-cv-00934-SCY Document 43 Filed 08/13/20 Page 7 of 7



Plaintiff is also awarded costs, pursuant to 28 U.S.C. § 1920, in the amount of $400.00 representing

the filing fee.

        IT IS FURTHER ORDERED THAT, if Plaintiff’s counsel receives attorney’s fees under

both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel shall refund

the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).




                                              _____________________________________
                                              STEVEN C. YARBROUGH
                                              UNITED STATES MAGISTRATE JUDGE
                                              Presiding by consent




                                                 7
